Citation Nr: 0324246	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES
1.	Entitlement to service connection for a psychiatric 
disorder, to include as due to an undiagnosed illness.

2.	Entitlement to service connection for iliotibial band 
syndrome.  

3.	The propriety of an initial 40 percent rating for a 
lumbar spine disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active duty training from June 13 to August 
8, 1989; and active duty from September 1990 to May 1991 
(including service in Southwest Asia during the Persian Gulf 
conflict), and from April 1993 to May 1999.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the RO, that, among 
other things, denied service connection for a psychiatric 
disorder, denied service connection for iliotibial band 
syndrome, and denied an initial evaluation in excess of 40 
percent for the veteran's service connected lumbar spine 
disorder.  

The veteran had also perfected appeals as to his claims for 
service connection for bilateral retropatellar pain syndrome; 
myopia; migraine; cervical spine disability; memory loss and 
fatigue, claimed under the presumptions referable to 
veteran's who served in the Persian Gulf War; gastroesopageal 
reflux disease (GERD); and the denial of a compensable 
evaluation for deviated nasal septum.  In a statement dated 
in April 2001, the veteran withdrew his appeal as to the 
denial of service connection for myopia, the disabilities 
claimed as related to service in the Persian Gulf War; and 
the claim for a compensable original evaluation for a 
deviated nasal septum.  In June 2001, the RO granted service 
connection for the remaining conditions.


REMAND

In July 2002 the Board sought further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  
Further evidence has been obtained as a result of the 
development requested in July 2002 but, in view of the 
Federal Circuit's opinion, the case must be remanded to the 
RO for initial consideration of the newly obtained evidence.

In addition, the Board notes that, in response to the Board's 
July 2002 development memorandum, the veteran was afforded a 
VA psychiatric examination in April 2003.  However, the 
examiner did not have access to the veteran's claims folder.  

The Board also notes that changes in the criteria for 
evaluating back disabilities will take effect on September 
26, 2003.  68 Fed. Reg. 51,454-8 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a).  The veteran has not yet been 
apprised of these changes, but they are likely to become 
effective while this case is in remand status.

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the examiner who 
conducted the veteran's April 2003 
psychiatric examination at the 
Charleston, South Carolina, VA Medical 
Center, to review the claims folder, 
including the veteran's service medical 
records.  The examiner should comment as 
to whether it is at least as likely as 
not that the current psychiatric 
disabilities are related to service.  The 
examiner should also express an opinion 
as to whether any current psychiatric 
disability was caused or made permanently 
worse by the service-connected 
disabilities.  The examiner should note 
whether there are objective signs or 
symptoms of an undiagnosed psychiatric 
illness.

If this examiner is unavailable, another 
physician may review the claims folder 
and furnish the necessary opinions based 
on the record.

2.  The RO should then readjudicate the 
veteran's claims for service connection 
for a psychiatric disorder, iliotibial 
band syndrome, and an increased initial 
rating for his lumbar spine disorder in 
light of the evidence received since its 
supplemental statement of the case issued 
in July 2001.  The RO should also 
consider the applicability of the new 
criteria for rating back disabilities.

3.  If the benefit sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


